IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,435




EX PARTE THOMAS L. WARREN, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 475140-A IN THE 174TH DISTRICT COURT
FROM HARRIS COUNTY




           Per curiam.


O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of injury to a child
and sentenced to thirty-seven  years’ imprisonment. He did not appeal his conviction.
            Applicant contends that the Texas Department of Criminal Justice–Parole Division (TDCJ)
improperly placed sex offender conditions on his parole release without proper notice or process and
due to those conditions, his parole was revoked.  TDCJ placed the conditions on Applicant’s parole
based on a Department of Public Safety (DPS) computer print-out listing prior offenses.  We order
that this application be filed and set for submission to determine whether DPS criminal history
records are sufficient for TDCJ to rely on when imposing sex offender conditions on a parolee.  The
parties shall brief this issue. We also invite TDCJ to brief the issue.  A copy of this order shall be
delivered to the Texas Department of Criminal  Justice’s Office of the General Counsel.  Oral
argument is not permitted.
            The trial court shall determine whether Applicant is indigent.  If Applicant is indigent and
desires to be represented by counsel, the trial court shall appoint an attorney to represent Applicant. 
Tex. Code Crim. Proc. art 26.04.  The trial court shall send to this Court, within 60 days of the date
of this order, a supplemental transcript containing either the order appointing counsel or a statement
that Applicant is not indigent.  All briefs shall be filed with this Court on or before 180 days from
date of this order.
Filed: October 13, 2010
Do not publish